Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a method of making a wild game taking aid by providing an elongated transparent member with a circular cross section and outer cylindrical surface, providing image matter with a predetermined image configured to cling to the cylindrical surface without adhesive and wrapping the image matter around the surface to form an unmolded image wrapped member, disposing a cylindrical mold around the unmolded image wrapped member so as to have it centered therein, filling the mold with fluid that can form a transparent hard surface, reducing an air pressure characteristic of the mold to facilitate a reduction of bubbles formed in the fluid, removing a molded image wrapped member from the mold with the image visible through an outer portion of the molded image wrapped member and deploying the molded image wrapped member as a portion of a wild game taking aid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711